Name: Commission Regulation (EEC) No 625/86 of 28 February 1986 amending Regulation (EEC) No 1570/77 as concerning the reductions to be applied to barley presented for intervention in Spain
 Type: Regulation
 Subject Matter: trade policy;  prices;  Europe
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 60 / 3 COMMISSION REGULATION (EEC) No 625 / 86 of 28 February 1986 amending Regulation (EEC) No 1570 / 77 concerning the reductions to be applied to barley presented for intervention in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC ) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals ( : )&gt; as last amended by Regulation (EEC ) No 3793 / 85 ( 2 ), and in particular Article 7 ( 5 ) thereof, Whereas the Community rules provide for a reduction of 1 % for barley of a specific weight of between 64 kg / hi and 63 kg / hi and exclude from intervention any barley of a specific weight of less than 63 kg / hi ; whereas Article 1 12 of the Act ofAccession provides for transitional arrangements for Spain consisting , on the one hand , of less stringent requirements as regards the specific weight of barley offered for intervention and , on the other hand , an extension of the scale of reductions up to 4 % for a minimum specific weight of 60 kg / hi ; whereas Regulation (EEC ) No 1570 / 77 ( 3 ) should be amended on the basis of the abovementioned provision and the appropriate specifications for the application of the scale of reductions in Spain should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The following addition is hereby made to Table II of Regulation (EEC) No 1570 / 77 as regards reductions for barley harvested in Spain : 'In the case of application of the provisions of Article 112 of the Act of Accession , the following reductions shall apply : ( a ) for the period 1 March until the end of the 1986 / 87 marketing year :  less than 63 kg / hi to 62 kg / hi : 2 % ,  less than 62 kg / hi to 61 kg / hi : 3 % ,  less than 61 kg / hi to 60 kg / hi : 4 % ; ( b ) for the 1987 / 88 marketing year :  less than 63 kg / hi to 62 kg / hi : 2 % ,  less than 62 kg / hi to 61 kg / hi : 3 % ; ( c ) for the 1988 / 89 marketing year :  less than 63 kg / hi to 62 kg / hi : 2 % .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 367 , 31 . 12 . 1985 , p. 19 . H OJ No L 174 , 14 . 7 . 1977 , p. 18 .